Order, Supreme Court, New York County (Beverly Cohen, J.), entered March 17, 1993, which, inter alia, denied the parties’ motions for summary judgment with respect to the first, second and sixth causes of action and the first counterclaim, unanimously affirmed, without costs.
In light of, inter alia, the experts’ differing interpretations of the relevant financial statements and the alleged past business practices of the relevant parties, unresolved issues of fact exist concerning the first and sixth causes of action and summary judgment is accordingly unwarranted. Similarly, summary judgment with respect to the second cause of action for indemnification is inappropriate since questions remain as to whether plaintiff’s advances of operating funds and furnishing of other assets to the business are considered "costs and expenses” and, in turn, "Losses * * * arising out of the * * * operations of the * * * Business” pursuant to the Stock Purchase Agreement.
We have considered all other claims and find them to be meritless. Concur—Sullivan, J. P., Carro, Rosenberger, Ross and Asch, JJ.